DETAILED ACTION
This Office Action is responsive to the Amendment filed 11 February 2021.  

Claims 1, 3, 5-7 and 10 are now pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-7 and 10 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 1, 3 and 5-7, while the prior art teaches a medical instrument comprising: a medical device; a sheet-shaped attaching member having an attachment surface that is attachable to a subject; and a fixing tool fixing the medical device to the attaching member; wherein the fixing tool comprises: a first engaging member located on the medical device; and a second engaging member located on a side of the attaching member opposite the attachment surface, the second engaging member being engageable with the first engaging member by rotation of the first engaging member with respect to the second engaging member, the prior art of record does not teach or fairly suggest a medical instrument as claimed by Applicant, wherein one of the first engaging member or the second engaging member comprises a plurality of engagement protrusion parts, each of which extends in a direction radially outward from a rotation axis of the first and second engaging members, and the other of the first 
Regarding claim 10, while the prior art teaches a medical instrument comprising: a medical device; a sheet-shaped attaching member having an attachment surface that is attachable to a subject; and a fixing tool fixing the medical device to the attaching member; wherein the fixing tool comprises: a first engaging member located on the medical device; and a second engaging member located on a side of the attaching member opposite the attachment surface, the second engaging member being engageable with the first engaging member by rotation of the first engaging member with respect to the second engaging member, the prior art of record does not teach or fairly suggest a medical instrument as claimed by Applicant, wherein one of the first engaging member or the second engaging member includes a male screw part, and the other of the first engaging member or the second engaging member includes a female screw part that is screwable with the male screw part.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791